DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            ALVIN E. WRIGHT,
                                Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                 No. 4D15-1604

                             [ August 26, 2015 ]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Jeffrey Levenson,
Judge; L.T. Case No. 09-13208CF10B.

   Alvin E. Wright, Punta Gorda, pro se.

   No appearance required for appellee.

PER CURIAM.

   We affirm the order on appeal without prejudice to appellant filing a
rule 3.800(a) motion that demonstrates on the face of the record that a
specific offense did not qualify as a predicate for his violent career criminal
sentence.

   Affirmed without prejudice.

GROSS, TAYLOR and FORST, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.